THE THIRTEENTH COURT OF APPEALS

                                   13-18-00539-CV


                                  Joe Pittman Young
                                           v.
                                 Anna S. Lopez, et al.


                                  On Appeal from the
                       36th District Court of Bee County, Texas
                          Trial Cause No. B-18-1038-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Joe Pittman Young, although he is exempt from payment due to his inability

to pay costs.

      We further order this decision certified below for observance.

February 21, 2019